Citation Nr: 0836745	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-28 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1962 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New York, New York, denying the veteran's claim of service 
connection for Hepatitis C.  

A hearing was scheduled for the veteran before a Travel Board 
Member in August 2006 at the RO in St. Petersburg, Florida, 
but the veteran failed to appear.  As such, the veteran's 
request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim was previously before the Board.  In an April 2008 
decision, the Board remanded the veteran's claim for 
additional development.  VA made a full attempt to satisfy 
the mandates of the remand, but the veteran failed to report 
to his scheduled VA examination or submit a statement of good 
cause for his failure to report.  In September 2008, VA 
received a letter from the veteran requesting that he be 
rescheduled for a compensation and pension examination as 
soon as possible.  

The Board concludes that since the veteran has expressed 
continued interest in developing his claim, it is necessary 
for VA to provide the veteran with one last opportunity to 
develop evidence in support of his claim.  While VA has a 
statutory duty to assist in developing evidence pertinent to 
a claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence - the duty to assist is not a 
one way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  As such, if the veteran fails to show for this 
examination, he is notified that VA will have no choice but 
to decide his claim based on the evidence of record as it 
currently exists.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded VA 
examination to determine whether a 
diagnosis of hepatitis C may be assigned, 
and to assess the veteran's risk factors.  
The claims file must be made available to 
the examiner, and the report of 
examination should reflect review of 
pertinent documents.  After obtaining a 
thorough history as to the veteran's risk 
factors for hepatitis C, the examiner 
should provide the following opinion:

(i) Is it at least as likely as not that 
the veteran currently has hepatitis C that 
was incurred in or manifested during the 
veteran's military service?  

(ii) If the veteran's hepatitis C is found 
to be less likely than not related to the 
veteran's military service, please provide 
an opinion as to the likely etiological 
onset of the veteran's hepatitis C.  

2. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  

3 After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




